CATES, Presiding Judge.
The sale alleged in the indictment was consummated, according to the tendencies of the State’s proof, by (1) the undercover agent’s giving Adkins four dollars (2) Adkins told the agent to go out and look in a certain car where he would find marijuana in a plastic bag. Apparently the agent was put on the honor system, because Adkins only sold the agent about half of the contents of the bag. Mirabile dictu, the agent, too, was honorable.
Adkins’ version was quite variant. First, there was no marijuana. Second, the agent was. pestering Adkins and his brother, asking about grass and drugs. The four dollars was left on a table in a night club, the agent asking Adkins to take the money to buy marijuana if he came across any. Before Adkins could tell the agent, “No,” he was gone.
The jury’s verdict obviously accorded credibility to the tendencies of the State’s evidence. We cannot as a matter of law say that the verdict was erroneous.
We pretermit speculation as to what the Supreme Court’s decision presages in the area of pre-trial discovery. See Heflin, C. J., dissenting.
We have examined the entire record and consider that no erroneous adverse ruling appears therein. The judgment below is, therefore,
Affirmed.
All the Judges concur.